McMurray, Presiding Judge,
dissenting.
Pursuant to a resolution and an ordinance adopted respectively by the Board of Commissioners of Turner County and City of Ashburn in March, 1978 (based on Ga. L. 1946, pp. 152, et seq., as amended; Code Ann. Ch. 69-6), the joint Ashburn-Turner County *216Recreation Authority was created. The Authority then hired John Marshall as its recreational director. Marshall proceeded to make certain purchases on open account with a local hardware store with reference to such items as paint, baseball equipment, and other recreational materials involved in carrying out his duties as recreational director. However, in March, 1979, the ordinance pertaining to the creation of the Ashburn-Turner County Recreation Authority adopted March 2, 1978, by the City of Ashburn was repealed and insofar as the city was concerned the Authority was “abolished.” This ordinance then created and established under the same law, Code Ann. Ch. 69-6, as amended (Ga. L. 1946, pp. 152, et seq., as amended), a system of supervised recreation operated directly by the city and the county and not through any board, commission or authority. The ordinance also provided that it would not ratify or approve in any way the acts of any person acting or purporting to act for the Ashburn-Turner County Recreation Authority and further that no funds would be made available or be paid to any purported creditor of said Authority. The commissioners of Turner County likewise adopted a similar resolution.
On June 13, 1979, Got-It Hardware & Gifts, Inc., as plaintiff, sued the City of Ashburn, Georgia, and Ashburn-Turner County Recreation Authority on open account for the sum of $3,393.44 due “as of 6-19-78,” after giving notice by letter dated May 10, 1979, to the city with reference to this account. The City of Ashburn answered, denying the claim or that any person or organization had authority to incur on its behalf any of the indebtedness alleged in the complaint. The Ashburn-Turner County Recreation Authority answered, by and through the attorneys for the City of Ashburn, contending that the Authority did not exist, having been abolished by ordinance and otherwise denying the claim.
After discovery, the defendant City of Ashburn moved for summary judgment, setting forth evidence that the city had never authorized the Authority created by it, together with Turner County, to make any purchases on the credit of the City of Ashburn. The plaintiff responded to the motion for summary judgment by submitting affidavits in support of its claim as to the purchases made on the open account and likewise moved for summary judgment as to its claim. The motion for summary judgment was granted in favor of the City of Ashburn and against the plaintiff, and the complaint was ordered dismissed as to that defendant. Motion for summary judgment filed by the plaintiff was overruled.
Plaintiff appeals and enumerates error both to the denial of the motion for summary judgment in its favor and the granting of summary judgment against it in that the municipal corporation was *217liable for the actions of its authorized agents acting within the scope of their employment when such liability is authorized by statute in that the said John Marshall was an authorized agent of the city, acting within the scope of his employment as recreation director when he incurred the debt owed to the plaintiff. It also contends that even if Marshall was not an agent of the city or acting within the scope of his employment the defendant city had ratified his acts by accepting, using and benefiting from said purchases.
The majority here recognizes that the Authority’s employed recreation director was not an agent of the city. Yet the majority contends that the city has accepted the benefits of the items sold by Got-It Hardware & Gifts, Inc., hence it cannot defeat the action against it by denying agency of the person who purchased the recreational equipment. The case of Jacksonville Paper Company v. Owen, 60 Ga. App. 742 (5 SE2d 103) is not controlling for it is inapposite to the facts of this case. Agency there was established. Here, agency never existed!
The evidence before the court fails to disclose in any way that Marshall was ever an agent of the city authorized to make the purchases. Indeed, it is doubtful that sufficient evidence was shown that the created authority had authorized him to make such purchases.
Even if Marshall were authorized to make cash purchases for the Authority there is nothing in the law or the evidence before the court showing that Marshall could contract a debt for the defendant city. See Morgan v. Ga. Paving & Const. Co., 40 Ga. App. 335 (149 SE 426).
There is simply no evidence before the court which involves a contractual obligation of the defendant city here. The mere fact that the debt here may have been made by an Authority created by the defendant city and Turner County does not in anywise make it the debt of the city even though the city has abolished the Authority. Municipalities are creatures of the legislature, possessing only such powers as expressly delegated to them by the legislature. They are only legally compellable or liable to pay claims arising by authority of the law. See Code § 69-301; Collins v. Mayor, etc., of Macon, 69 Ga. 542; Cornelisen v. City of Atlanta, 146 Ga. 416 (1) (91 SE 415).
Further, there has been no evidence presented of ratification. Language in the ordinance abolishing the Authority states clearly that the city was not ratifying any of the acts of the Authority. Nor, has it been shown that the defendant had full knowledge of the facts in accepting and retaining the benefits of the purported agent’s acts. See Smith v. Pope, 100 Ga. App. 369 (6) (111 SE2d 155); Morgan v. Ga. Paving & Const. Co., 40 Ga. App. 335, supra; Western American Life Ins. Co. v. Hicks, 135 Ga. App. 90, 91 (3) (217 SE2d 323).
*218Plaintiff does not enumerate error to the denial of its motion for summary judgment as to the defendant Ashburn-Turner County Recreation Authority but only enumerates as error the denial of its motion for summary judgment as to the defendant city. Hence the grant of summary judgment to the defendant city did not dispose of the entire case below authorizing an appeal of the denial of summary judgment. See Stallings v. Chance, 239 Ga. 567, 568 (238 SE2d 327). However, the grant of summary judgment as to the defendant city, if affirmed, renders the issue of the denial of plaintiffs motion for summary judgment as to the city moot.
Therefore, I would affirm the judgment. I, therefore, respectfully dissent.